      Case 1:20-cv-09170-ER Document 39 Filed 02/18/21 Page 1 of 2

                         Allan Chan & Associates
                                      Attorney at Law
                                       EC Pro may address its concerns in its motion to dismiss, which is due
February 17, 2021
                                       March 4, 2021. The Clerk of Court is respectfully directed to terminate the
                                       motion. Doc. 38.
Honorable Edgardo Ramos                So ordered.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                2/18/2021
Via Electronic Filing

  Re: Amimon Inc. and Amimon LTD v.Shenzhen Hollyland Tech Co. et al.
  Civil Case No. 1:20-cv-09170-ER

Honorable Judge Ramos:

        Our firm represents EC Pro Video Systems Inc., (hereinafter “EC Pro”). We
participated in a conference on January 28, 2021. During that conference, we asked that
Plaintiff provide the Defendant with the Source Code they allege was misappropriated
and infringed by EC Pro. We stated to the court that a secrecy order could be utilized,
and the Source Code could be sealed and/or “for attorneys’ eyes only”.

       The Court informed the parties to work out the details for disclosing the Source
Code. On February 3,2021, we sent an email to plaintiff’s counsel requesting that the
Source Code be disclosed, and secrecy details be worked.

       Plaintiff’s counsel failed to respond. Based on the fact that Plaintiff was
amending its complaint, we delayed any further effort under the belief that possibly it
would be part of the amended filing. The amended filing failed to include any
disclosure of the Source Code, copyright or the purported trade secret.

        The plaintiff’s amended complaint fails to assert any factual basis that EC Pro
misappropriated or infringed upon Plaintiff’s copyright and trade secret. Since this case
is based on the technical issues involving a software, it is essential that we have
sufficient information to defend the lawsuit.

        A redacted copyright filing, which defendant cannot determine what was
copyrighted is insufficient. How can any court rule on a matter which it does not have
before it. Plaintiff has also not provided the Court with information of what was
infringed or misappropriated. Hypothetically, a song writer could bring a n infringement
suit, and plead that a song was infringed. The infringer has a right to know what song
was infringed. In the instant matter the plaintiff just states that defendant purposely took
something, never detailing what intellectual property was misappropriated or infringed.
The plaintiff fails to show what it is that is exclusive to the plaintiff.



                             30 Wall Street. 8th Floor, New York, NY 10005                      1
                    Tel: 212.561.5490 Fax: 646-786-3838 E-mail: AChan@ChanEsq.com
Case 1:20-cv-09170-ER Document 39 Filed 02/18/21 Page 2 of 2

              Allan Chan & Associates
                           Attorney at Law



                               Respectfully,
                                  p       y,




                             Atty number: 3975455




                  30 Wall Street. 8th Floor, New York, NY 10005          2
         Tel: 212.561.5490 Fax: 646-786-3838 E-mail: AChan@ChanEsq.com
